Citation Nr: 1420781	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 5, 1969, to September 23, 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue then on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for a psychiatric disorder should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the reopened service connection issue in this case has been revised to include consideration of the other applicable diagnoses of record in this case.

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for a nervous condition has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1970 rating decision denied service connection for a nervous condition.

2.  Evidence added to the record since the March 1970 rating decision raises a reasonable possibility of substantiating the claim for service connection for a psychiatric condition.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim for entitlement to service connection for a nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence- Nervous Condition

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in June 2010.  In any event, as will be discussed in further detail in the following decision, the Board is granting the new and material aspect of the Veteran's appeal.  Thus, any deficiency with regard to VA's duty to notify and duty to assist the Veteran as to this aspect of his appeal is harmless.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a March 1970 rating decision denied service connection for a nervous condition.  The RO found that emotional lability was a constitutional or developmental abnormality and not a disability for VA compensation purposes.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since March 1970 includes private treatment reports, and statements and testimony in support of the claim.  Treatment records dated from March 2004 include diagnoses of anxiety and panic disorders and an October 2012 report provided diagnoses of panic disorder and PTSD.

Thus, the Board finds that the evidence received since the March 1970 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes medical evidence indicating psychiatric disorder diagnoses not previously of record that may reasonably result in substantiation of the claim.  Thus, the claim must be reopened. 


ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for a nervous disorder, the appeal is granted to this extent.  


REMAND

Further review of the record reveals that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate a service connection claim by correspondence dated in May 2010.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran contends, in essence, that he had no psychiatric problems prior to service and that during active service he developed psychiatric problems that have continued.  In statements and personal hearing testimony provided in support of his claim, he reported having been hit on the head with a clipboard by a company commander, having known a fellow serviceman who committed suicide, and having been afraid during swim training.  He also stated that he had been seen for mental health treatment shortly after service, but that he did not know if that examiner could be located.  The Board further notes that the available private treatment records show that the Veteran received treatment and had a long history of anxiety and panic disorders and that an October 2012 report included a diagnosis of chronic PTSD.  Therefore, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment for an acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

If any records identified by the Veteran cannot be obtained he should be provided a notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) her ultimate responsibility for providing the evidence.

2.  Obtain copies of the Veteran's service personnel records.  

3.  Request that the Veteran provide information sufficient for a records custodian to conduct a search to verify his reported stressor events in service or otherwise notify him why additional VA action as to these matters is not required.  Appropriate action must be taken to verify any stressor event for which sufficient information is received.

4.  Then, schedule the Veteran for a VA psychiatric examination, to include an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disorder, to include PTSD, that was incurred or aggravated as a result of service.  All necessary tests and studies should be conducted.

5.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  The case should thereafter be returned to the Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


